[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             NOV 07, 2007
                                  No. 06-14790
                                                          THOMAS K. KAHN
                              Non-Argument Calendar
                                                               CLERK

                         D. C. Docket No. 04-20537-CV-AJ

STADIUM BOOK & VIDEO, INC.,
a Florida Corporation,
AAPG, INC.,
a Florida Corporation,
d.b.a. MEGAPLEXXX,
VIDEO WAREHOUSE, INC.,

                                                      Plaintiffs-Appellants,

      versus

MIAMI-DADE COUNTY, FLORIDA,
a political subdivision of the State of Florida,

                                                      Defendant-Appellee.
                                   _____________

                                  No. 06-14792
                              Non-Argument Calendar
                                 _____________
                        D. C. Docket No. 04-20553-CV-AJ

AAPG, INC.,
a Florida corporation,
d.b.a. MEGAPLEXXX,
                                                      Plaintiff-Appellant,
      versus

MIAMI-DADE COUNTY, FLORIDA,
a political subdivision of the
State of Florida,

                                                         Defendant-Appellee.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (November 7, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Three adult bookstores brought suit against Miami-Dade County (the

“County”) attacking the constitutionality of a County ordinance, which requires

that all video booths inside adult book and video stores have a permanently open

entranceway or doorway.

      In a detailed 61-page order, the district court granted the County’s motion

for summary judgment and denied the plaintiffs’ motion for partial summary

judgment.




                                         2
      We review a district court’s grant of summary judgment de novo. Nat’l

Adver. Co. v. City of Miami, 402 F.3d 1335, 1138 (11th Cir. 2005), cert. denied,

546 U.S. 1170, 126 S. Ct. 1318 (2006).

      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s grant of summary judgment in favor of the County based on its

well-reasoned and thorough 61-page order. We agree with the district court that

Ordinance 96-13 is a proper time, place, and manner regulation, and not a total

ban on speech, because it does not prohibit the viewing of sexually explicit

materials, but instead, regulates the manner in which such materials must be

viewed. We also agree with the district court that in enacting Ordinance 96-13 the

County had before it sufficient evidence reasonably relevant to combat the spread

of AIDS and STDs, which was the stated purpose of Ordinance 96-13.

      In conclusion, because we find no merit to any of the arguments plaintiffs

make in this appeal, we affirm the district court’s final judgment entered in favor

of the County.

      AFFIRMED.




                                          3